Dewey, J.
This case falls" within the well settled principle of law, repeatedly decided in this court, charging a party, under circumstances like the present, as an original promisor. To make him such, it is necessary that the signature of the party sought to be charged should be placed on the note at the time of its execution; or, in other words, that the promise be made at the time when the note itself is made. But upon the production of the note, by a bona fide holder, accompanied by the signature of the defendant on the back thereof, in blank, and without date, and nothing appearing to the contrary, the presumption is, that it was thus signed by the defendant at the time of the making of the note. Union Bank of Weymouth & Braintree v. Willis, 8 Met. 504. No further proof, therefore, was necessary to be introduced by the plaintiff, to maintain his action.

Exceptions overruled.